Order filed July 11, 2018




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00599-CR
                                 ____________

                CRYSTAL TYLENE FONTENOT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


        On Appeal from the County Court at Law #3 & Probate Court
                         Brazoria County, Texas
                      Trial Court Cause No. 227566

                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1, a
DVD.
      The clerk of the County Court at Law #3 & Probate Court is directed to
deliver to the Clerk of this court the original of State's Exhibit 1, a DVD, on or
before July 23, 2018. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 1, a DVD, to the clerk of the County Court at Law #3 & Probate Court.



                                              PER CURIAM